Citation Nr: 1722933	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-50 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1979 to June 1979 and from August 1979 to May 1995.  This case comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that (1) granted service connection for degenerative arthritis of the right knee with shin splints with a 10 percent evaluation, effective July 1, 2008; (2) granted service connection for degenerative arthritis of the left knee with shin splints with a 10 percent evaluation, effective July 1, 2008; (3) granted service connection for bilateral pes planus with plantar fasciitis with a 10 percent evaluation, effective July 1, 2008; (4) granted service connection for hallux valgus right foot with degenerative joint disease with a 10 percent evaluation, effective July 1, 2008; (5) granted service connection for hallux valgus left foot with degenerative joint disease with a 10 percent evaluation, effective July 1, 2008; (6) denied service connection for sleep apnea; (7) denied service connection for prostate cancer; (8) denied service connection for limited range of motion in the right shoulder; (9) denied service connection for high cholesterol; and (10) denied service connection for narrowing heart artery.  The Veteran only appealed the issues of service connection for sleep apnea and for prostate cancer.

An interim January 2014 rating decision granted service connection for obstructive sleep apnea with a 50 percent evaluation, effective July 1, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran seeks service connection for prostate cancer, to include as due to exposure to ionizing radiation in service.  The record shows that he has a current diagnosis of prostate cancer and that he was exposed to ionizing radiation in service.  In September 2015 the U.S. Army Ionizing Radiation Dosimetry Center provided a dose estimate.  Under 38 C.F.R. § 3.311, the record must be forwarded to the Under Secretary for Health for an opinion as to whether the Veteran's prostate cancer is related to such exposure.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claim to the VA Under Secretary for Health for and advisory medical opinion in accordance with 38 C.F.R. § 3.311(c).

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




